               Case 8:19-cv-03346-PJM Document 59 Filed 12/30/19 Page 1 of 1



                                     UNITED STATES DISTRICT COURT
                                         DISTRICT OF MARYLAND

   PETER J. MESSITTE                                                                  6500 CHERRYWOOD LANE
UNITED STATES DISTRICT JUDGE                                                        GREENBELT, MARYLAND 20770
                                                                                            30 I -344-063i .


                                               MEMORANDUM

      TO:            Counsel of Record

      FROM:          Judge Peter J. Messitte

      RE:            HIAS, Inc., et al. v. Trump, et al.
                     Civ. No. PJM-19-3346 - Hearing on Motion for Preliminary Injunction

      DATE:          December 30,2019

                                                      ***
      At Oral Argument on January 8, 2020, beginning at 10:00 a.m., each side will have one hour for
      argument concerning the Motion for Preliminary Injunction, ECF No. 18. Plaintiffs' Counsel may
      reserve up to 15 minutes out of that hour for rebuttal arguments.

      In accordance with the Court's Order dated November 26,2019, ECF No. 29, Counsel shall advise
      the Court by January 6, 2020 how they propose to divide oral argument among the counsel of
      record ifmore than one counsel will argue. As indicated in the Court's prior Order, Amici Curiae
      will not be permitted to argue. Id.

      In addition to the above-allotted time, the Court will hear argument, up to 10 minutes for each side,
      concerning Plaintiffs' Motion to Strike the Veprek Declaration, ECF No. 56.

      Despite the informal nature of this ruling, it shall constitute an Order of the Court and the Clerk is
      directed to docket it accordingly.




      cc:     Court File
